Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

* Note that all responses to this action should be sent to Art Unit 1765  .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of allowable subject matter: 
Applicant(s) claimed invention is directed to a cellulose-aluminum-dispersing polyethylene resin composite material, in which a cellulose fiber and aluminum are dispersed into a polyethylene resin, - wherein a proportion of the cellulose fiber is 1 part by mass or more and 70 parts by mass or less in a total content of 100 parts by mass of the polyethylene resin and the cellulose fiber, and a content of the aluminum is | part by mass or more and 40 parts by mass or less based on the total content of 100 parts by mass of the polyethylene resin and the cellulose fiber, wherein the relationship of the water absorption ratio [%] of the composite material obtained by [Formula A] with the cellulose effective mass ratio obtained by [Formula B] satisfies the following formula [Formula C] as shown in applicants claim 1.  The crux of the invention lies in the 
 Such has neither been anticipated by nor made obvious from the prior art. The prior art of record differ from applicants claimed invention in that EP 2463071A1; EP 2123418A1; JP 2006-347031A each describe recovering a ground product obtained by grinding containers such as paper cartons having a paper base layer, an aluminum layer, and a resin layer, but do not describe the feature of melting and kneading a ground product in the presence of water to obtain a ground product having a specific water absorption rate; JP 2007-98211 A , JP 2009-274318 A, and JP 2013-35272 A do not describe the feature of having each of a paper base layer, an aluminum layer, and a resin layer; and JP 2016-20096 does not describe the feature of grinding and recovering paper containers having a paper base layer, an aluminum layer, and a resin layer. Moreover, even a person skilled in the art could not easily conceive of overcoming said 
Any comments considered necessary by applicant must be submitted no later 
than the payment of the Issue Fee and, to avoid processing delays, should 
preferably accompany the Issue Fee. Such submissions should be clearly 
labeled "Comments on Statement of Reasons for Allowance."

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Terressa Boykin/Primary Examiner, Art Unit 1765